Appeal from a judgment of the County Court of Schoharie County (Bartlett III, J.), rendered May 3, 2000, (1) convicting defendant upon his plea of guilty of the crime of criminal possession of marihuana in the first degree, and (2) which revoked defendant’s probation and imposed a sentence of imprisonment.
Defense counsel seeks to be relieved of his assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Upon our review of the record, defense counsel’s brief and defendant’s pro se *711submission, we agree. The record demonstrates that defendant pleaded guilty to criminal possession of marihuana in the first degree and admitted violating the terms of his probation. In accordance with the negotiated plea agreement, defendant waived his right to appeal and was sentenced as a second felony offender to concurrent prison terms of 4 to 8 years on the drug conviction and IV3 to 4 years in connection with the violation of probation. The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see People v Stokes, 95 NY2d 633; People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Mercure, J.P., Peters, Spain, Lahtinen and Kane, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.